Per curiam.
This matter is before the Court on the petition of Charles B. Merrill, Jr. (State Bar No. 502700), who seeks to surrender his license to practice law. According to the petition, Merrill was convicted in September 2011 of a felony conspiracy to make false statements and reports for the purpose of influencing the Rural Development Administration in connection with a loan in violation ofl8USC§§371 and *2821014.1 Merrill admits that, by virtue of this felony conviction, he violated Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum penalty for which is disbarment, and he offers to surrender his license to resolve this violation. The State Bar recommends that we accept the petition for voluntary surrender, and so does the special master, Paul H. Threlkeld.
Decided June 1, 2015.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
James Bates Pope & Spivey, John F. Kennedy, for Merrill.
We have reviewed the record and agree to accept Merrill’s petition for the voluntary surrender of his license. Accordingly, the name of Charles B. Merrill, Jr., is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Merrill is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 Merrill was convicted upon his entry of a guilty plea in the United States District Court for the Northern District of Mississippi.